I
From: Nobody <SMTP:nobody@informe.org>
Sent: 2/11/2021 1:24:23 PM
To: Covius_Selene1
WALZ ID: 162_Covius_Selene1@covius.com
[EXTERNAL EMAIL from outside the organization. DO NOT click links or open
attachments unless you recognize the sender and know the content is safe. Never
give out your user ID or password.]


Your pre-foreclosure reporting form has been successfully submitted to the Bureau
of Consumer Credit Protection. Here is a copy of your submission.
-----
Mortgage Information
-----
Company providing the notice:Selene Finance LP
Owner of the mortgage:Pretium Partners
What term best describes the owner of the mortgage?:Private mortgage lender
Filer's Email Address:WALZ_SELENE@lenderlive.com
Contact information for persons having the authority to modify the mortgage to
avoid foreclosure:Annie Anderson 9990 Richmond Ave, Houston, TX 77042 (469)
701-4243 Annie.Anderson@selenefinance.com

-----
Consumer Information
-----

Consumer   First name:BRETT
Consumer   Middle Initial/Middle Name: M
Consumer   Last name:CANNEY
Consumer   Suffix:
Property   Address line 1:84 COUNTY RD
Property   Address line 2:
Property   Address line 3:
Property   Address City/Town:SCARBOROUGH
Property   Address State:
Property   Address zip code:04074
Property   Address County:Cumberland

-----
Notification Details
-----

Date notice was mailed:2/11/2021
Amount needed to cure the default:193536.00
Consumer Address line 1:84A COUNTY RD
Consumer Address line 2:
Consumer Address line 3:
Consumer Address City/Town:SCARBOROUGH
Consumer Address State:ME
Consumer Address zip code:04074
